Exhibit 10.8

AMENDMENT NO. 1 dated as of April 1, 2006, to that Employment Agreement

effective July 7, 2003 (the “Agreement”) by and between Bonnie Fuller (the

“Executive”) and AMERICAN MEDIA OPERATIONS, INC. (the “Company”)

Effective as of the date first written above (the “Amendment Effective Date”),
the Agreement is hereby amended as follows:

1. Paragraph 1.a. of the Agreement is hereby deleted and the following
substituted therefor:

Employment Term. The Company shall employ Executive until March 31, 2009 (the
“Employment Term”) on the terms and subject to the conditions set forth in this
Agreement. The Agreement shall continue to be considered effective as of July 7,
2003 (the “Effective Time”).

2. Paragraph 2.a. of the Agreement is hereby deleted and the following
substituted therefor:

During Executive’s employment by the Company, Executive shall serve as Executive
Vice President/Chief Editorial Director. Executive will also serve as a member
of the Company’s Management Committee. In such position, Executive shall report
directly and solely to the Company’s Chief Executive Officer (i.e., David Pecker
or his successor) and shall have such duties and authority as shall be
determined from time to time by the Chief Executive Officer of the Company
consistent with the Executive’s title. Notwithstanding the forgoing, it is
understood and agreed that: (1) there shall be no material alteration in
Executive’s duties as they exist as of the Amendment Effective Date absent
Executive’s prior written consent; (2) if at any time the position of Chief
Executive Officer is vacant, Executive will report directly to whomever the
Company appoints as the acting CEO or equivalent; (3) Executive shall be
required to perform the functions of Editor in Chief of Star Magazine if the
Editor in Chief is not present or if there is no acting Editor in Chief of Star
Magazine; provided, however, that (a) Company and its Chief Executive Officer
will use best efforts to fill any vacancies in the position of Editor in Chief
of Star Magazine as expeditiously as possible with a new Editor in Chief
mutually acceptable to Company and Executive; and (b) under no circumstances
will Executive be required to perform the functions of Editor in Chief of Star
Magazine on an indefinite basis.

3. Paragraph 2.b. of the Agreement is hereby amended by deleting the words “best
efforts” and substituting therefor: “good faith efforts”.

4. Paragraph 4 of the Agreement is hereby deleted and the following substituted
therefor:

Bonus. From the Amendment Effective Date until expiration of the Employment
Term, Executive shall receive a bonus pursuant to the terms and conditions of
Exhibit “B” attached to this Amendment (the “Bonus”), which shall consist of a
“Minimum Bonus” and a “Residual Bonus”, as hereinafter defined. Executive will
be guaranteed, a minimum of at least $500,000 for each of Fiscal Year 2007, 2008
and 2009 (the “Minimum Bonus”), which will be paid to Executive at the rate of
$19,230.77 in bi-weekly installments



--------------------------------------------------------------------------------

until the $500,000 guarantee is met (Executive will be paid in bi-weekly
installments, which shall be included in Executive’s regular pay check). The
Executive’s Minimum Bonus shall constitute an advance against a target bonus of
$1,000,000 per year for each of Fiscal Year 2007, 2008 and 2009 (the “Target
Bonus”). The bi-weekly Minimum Bonus payments shall begin a) for Fiscal Year
2007, with the first paycheck after the execution of this Amendment, with a lump
sum payment for the amount of the Minimum Bonus due from the Amendment Effective
Date through and until the aforesaid first paycheck after execution to be
payable within thirty (30) days after execution of this Amendment and b) for
Fiscal Years 2008 and 2009, with the first paycheck of the new Fiscal Year; the
bi-weekly Minimum Bonus payments shall thereafter continue during each Fiscal
Year until the annual $500,000 Minimum Bonus has been paid. In addition to the
Minimum Bonus, the Executive shall be entitled to receive at the end of each
Fiscal Year the amount by which the total Bonus, as calculated pursuant to the
terms set forth in Exhibit B, exceeds the Minimum Bonus already paid to the
Executive (the “Residual Bonus”). The Residual Bonus, net of required tax
withholdings, shall be paid to the Executive within 30 days from the date that
the Company files its Form 10-K with the Securities and Exchange Commission for
each respective Fiscal Year; provided, however, that the Company agrees (1) to
use its best efforts to file its 10-K on time or as soon thereafter as is
possible; and (2) in the event for any reason a 10-K is not required to be
filed, the Residual Bonus shall be paid within 60 days after the end of the
fiscal year. The Executive may reach or exceed the Target Bonus each Fiscal Year
by the Company achieving certain levels of newsstand sales and/or EBITDA as more
fully set forth in Exhibit B. Each Fiscal Year, EBITDA targets for the
applicable titles and for Company shall be the official budgeted amounts
approved by Company’s Board of Directors and Company shall notify Executive of
the approved amounts promptly following the Board’s approval of same. In the
event the Executive’s duties are altered pursuant to Paragraph 2.a. above, or if
any of the applicable titles upon which the Target Bonus is based shall cease to
be published, Company and Executive shall negotiate in good faith a reasonable
reallocation of the components of Executive’s $1,000,000 Target Bonus.

5. The third sentence of Paragraph 5A of the Agreement is hereby deleted and
substituted with the following:

Executive shall be provided an allotment of $80,000 per year for car services
commencing upon execution of this Amendment (the car service provisions
previously in effect for Executive will continue until the date of execution).
Company will pay car service invoices directly to the car service provider.
Executive will provide supporting documentation, in accordance with IRS rules to
support any car service invoices for a business purpose and such payments will
not be treated as compensation to Executive. Any car service invoices paid by
Company without documentation to properly support a business purpose will be
treated as compensation. For Fiscal Year 2007 only, the $80,000 allotment will
be pro rated based on the number of days remaining in the fiscal year after
execution of this Amendment; the full $80,000 allotment will be in effect for
Fiscal Years 2008 and 2009. Additionally, Executive shall also be entitled to
first class travel, accommodations (i.e., Four Seasons Hotel (standard room
booked by Company’s travel service) or equivalent), per diem and ground
transportation (for the avoidance of doubt, any such ground transportation
expenses shall not be included in Executive’s $80,000 allotment) relating to
business travel outside of the New York City metropolitan area.



--------------------------------------------------------------------------------

6. Paragraph 5A of the Agreement is further amended by adding the following at
the end thereof:

The home office equipment/service referred to above shall be updated from time
to time to ensure that Executive has the equivalent of Company’s state of the
art equipment/service and shall be maintained in good working order throughout
the Employment Term, all at Company’s expense. Other reasonable business
expenses incurred by Executive during the Employment Term shall be paid or
reimbursed by Company in accordance with Company policy.

7. Paragraph 5B of the Agreement is hereby deleted and the following language is
substituted therefor:

Executive has been previously granted 1,350 equity units and will be granted an
additional 450 equity units within 60 days from the date of execution of this
Amendment. This grant is subject to the terms and conditions of the Subscription
Agreement, including, but not limited to, a vesting schedule, but in no event
will the terms of the additional grant be less favorable to Executive than the
terms of the original grant. Additional grants, based upon performance, will be
made at the option of the Company’s Chief Executive Officer, on a yearly basis.
Further, additional grants will be made to Executive, if necessary, to insure
that the future issuance of grants to other persons will not be dilutive to
Executive.

8. Paragraph 6 of the Agreement is hereby amended by deleting the final sentence
of the Preamble and substituting the following language therefore:

If Executive’s employment is terminated by the Company or Executive, Executive
shall be entitled to receive:

9. The first two sentences of Paragraph 6 (E) of the Agreement are hereby
deleted and the following language is substituted therefor:

Severance pay in the amount of the remaining base salary and any pro-rata
Minimum Bonus due until the conclusion of the Employment Term as well as any
Residual Bonus due, if any, under the terms and conditions of this Agreement, if
termination is for any reason other than Cause or resignation by Executive
without Good Reason (as “Good Reason” is defined in the Executive’s Restricted
Units Award Agreement dated as of July 1, 2003). Severance pay will be payable
in equal monthly installments with respect to base salary and Minimum Bonus;
Residual Bonus payments due, if any, will be payable on the date(s) set forth in
Paragraph 4 hereof.

10. Paragraph 8.b. is hereby amended by deleting the words “Exhibit ‘A’” and
substituting therefor: “Exhibits ‘A’ and ‘B’”.



--------------------------------------------------------------------------------

11. Paragraph 8.k. of the Agreement is hereby deleted and the following language
is substituted therefor:

Various. The parties will mutually agree upon the language of any press release
issued regarding the consummation of this Amendment No. 1; the parties agree
that such a release shall be completed and disseminated promptly following
execution hereof on a date mutually agreeable to the parties. The Company will
pay dues on behalf of Executive at any professional organization relating to
Executive’s job responsibilities up to $1,000.00. Upon termination, Executive
shall be entitled to retain her Rolodex and all personal files and can hire her
assistant(s). The Company acknowledges that Executive is entitled to five weeks
of vacation time per year (including two weeks during the Christmas/New Year
holiday period). The Company will pay or reimburse Executive up to $20,000 per
year in properly documented hair and make up charges for business related
appearances.

Except as amended herein, all other terms and conditions of the Agreement shall
remain in full force and effect.

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment No. 1
as of the date first written above.

 

AMERICAN MEDIA OPERATIONS, INC. By:   /s/ Michael Kahane   6-21-06   Michael
Kahane   Date   /s/ Bonnie Fuller   6/21/06   Bonnie Fuller   Date



--------------------------------------------------------------------------------

AMERICAN MEDIA, INC.

MAGAZINE EBITDA/STAR NEWSSTAND INCENTIVE PLAN

FY 2007

Bonnie Fuller (“Participant”)

 

I. General

 

  A. Only employees of American Media, Inc. (the “Company”) or its subsidiaries
that are selected by the Chairman and CEO (the “Administrator”) shall be
eligible to participate in the Plan.

 

  B. The plan year shall be the Company’s fiscal year.

 

II. Targeted Bonus Inceptive

Participant will have an individualized determined salary base and targeted
bonus incentive that is keyed to achieving the EBITDA target of the magazine(s)
for which she is responsible and the overall EBITDA of the Company Participant’s
titles, targeted EBITDA and the Company’s EBITDA and targeted Bonus Incentive
for Fiscal 2007 are attached on Exhibit A.

 

III. Payout for Achieving Profit Target

 

  A. Achieving 100% of EBITDA target will earn 100% of targeted bonus incentive
calculated on a title-by-title basis (and the overall AMI EBITDA).

 

  B. Achieving more than 100% of EBITDA target for a specific title or the
Company will earn an equivalent percentage of the targeted bonus amount for that
specific title or the Company. For example, assume a title’s targeted EBITDA is
$1,000,000 and the Participant’s targeted bonus incentive for that title is
$100,000. If actual EBITDA for that title is 110% of target (i.e. $1,100,000)
then Participant’s bonus incentive for that title shall be 110% of the targeted
bonus ($110,000).

 

  C. Achieving less than 100% of the applicable targeted EBITDA by title or the
Company EBITDA target will mean the following:

For each percentage point (or portion thereof) below 100% and equal to or above
95% the target bonus incentive will be reduced by 3% as set forth on the
attached Example. This is applicable to both the EBITDA and Circulation bonus
incentives. Achieving less than 95% of EBITDA target or Circulation target for
each applicable magazine or overall AMI EBITDA will mean that no bonus incentive
will apply for that title(s) or overall AMI EBITDA.

 

1



--------------------------------------------------------------------------------

IV. Calculating EBITDA

 

  A. EBITDA (including rack amortization add-back) as used in this Plan shall be
defined as net revenues from advertising, subscription, newsstand sales and all
other ancillary revenues including, without limitation, list rental and consumer
products, less the cost of goods sold and selling and general and administrative
expenses of the magazine which includes any expense properly charged and
applicable to the magazine and incurred in the normal course of business
(including legal fees). In calculating such EBITDA, all (i) Incentive Payments
made under the AMI Circulation Incentive Plan, the AMI EBITDA Incentive Plan and
any other Incentive Plan and (ii) all commissions paid on advertising revenues
shall be deducted.

 

  B. The Administrator shall determine the final EBITDA of a magazine in a good
faith commercially reasonable manner. The Administrator reserves the right to
prevent any short-term financial manipulation of any magazine that might
adversely affect its long-term health.

 

  C. The Administrator, acting in a good faith commercially reasonable manner,
may exclude extraordinary items and special situations from the calculation of
EBITDA. Specifically, among other things, rate savings from paper prices and any
renegotiation of printing contracts, promotion spending variances and changes in
the cover price that are not reflected in the EBITDA target may be excluded from
the calculation of EBITDA.

 

  D. If extraordinary circumstances either negative or positive (such as market
swings, management restrictions, audit results or accounting procedure changes)
should affect the EBITDA of a magazine, the Administrator may review those
effects to ensure that their impact is equitable to the participants and
American Media, Inc. under the terms of the Plan.

 

V. Calculating Star Newsstand Circulation Incentive.

The budget 2007 target newsstand circulation for Star is 825k units per issue
(the “2007 Target Newsstand”). For the first 25k units on average over the
entire fiscal year (825k units to 850k units for 52 issues) above the 2007
Target Newsstand, Participant will receive an incentive of $.10 per copy.

For the second 25k units on average over the entire fiscal year (850k units to
875k units for 52 issues) above the 2007 Target Newsstand, Participant will
receive an incentive of $.15 per copy.

 

2



--------------------------------------------------------------------------------

For the third 25k units and above on average over the entire fiscal year (875
units and above 875k units for 52 issues) above the 2007 Target Newsstand,
Participant will receive an incentive of $.20 per copy. No cap will be made on
the bonus incentive for unit sales in excess of 875k on average for an entire
fiscal year.

The target for each successive year of this plan the (“New Target Newsstand”)
(i.e., for Fiscal 08 and 09) will be based on the average newsstand sales for
the previous fiscal year and the above incentives will be based on the same
increments and at the same amounts as noted above. However, in no instance will
the New Target Newsstand for Star be less than 825k units per issue. For
example, if the average for Star newsstand sales for Fiscal 07 is 920k units per
week on average, then the 2008 Target Newsstand will be 920k. If the average
Star Newsstand for Star for Fiscal 07 is 800k, then the 2008 Target Newsstand
will be 825k units.

The Administrator, acting in a good faith commercially reasonable manner, may
alter the Newsstand Circulation Target if special situations arise such as cover
price decreases/increases.

 

VI. Administration

 

  A. Subject to the terms of the Agreement, payments will be made once per year,
usually during the May following the end of the Company’s fiscal year.

 

  B. Subject to the terms of the Agreement, Participant must be on payroll as of
the last day of the Company’s fiscal year to be eligible for payment of that
year’s incentive.

 

  C. Participation in this Plan does not constitute any form of guarantee of
employment.

 

/s/ Daniel Rotstein     /s/ Bonnie Fuller Daniel Rotstein     Bonnie Fuller
6/21/06     6/21/06 Date     Date

 

3



--------------------------------------------------------------------------------

American Media, Inc.

Magazine EBITDA and Circulation Incentive Plan - Exhibit A

Fiscal 2007

Bonnie Fuller

 

Title

   Targeted
EBITDA    Targeted
Bonus
Incentive EBITDA Portion of Plan      

Star

   $ 28,944,000    $ 512,000

Shape

   $ 26,396,000    $ 200,000

Natural Health

   $ 469,000    $ 50,000

Overall AMI EBITDA

   $ 134,000,000    $ 50,000

Total Targeted EBITDA Bonus Incentive

      $ 812,500          

Circulation portion of Plan

     

Star Newsstand circulation

    
 
 
 
  825 units
average per
issue For
Full Year
2007    $ 187,500          

Total Targeted EBITDA & Circulation Bonus Incentive

      $ 1,000,000          

Payment Notes:

Achieving 100% of EBITDA target will earn 100% of targeted bonus incentive
calculated on title-by-title basis Achieving 100% of the Overall AMI EBITDA will
earn 100% of the targeted incentives for the Overall AMI EBITDA portion.

Achieving more than 100% of EBITDA target for a specific title or the Overall
AMI EBITDA target will earn an equivalent percentage of the targeted bonus
amounts for that specific title. For example, assume a title’s targeted EBITDA
is $1,000,000 and the participant’s targeted bonus incentive for that title is
$100,000. If actual EBITDA for that the title is 110% of target (i.e.
$1,100,000) then participant’s bonus incentive for that title shall be 110% of
the targeted bonus ($110,000).

Achieving less than 100% of the applicable targeted EBITDA or Circulation Plan
by title or the Company EBITDA target will mean the following:

For each percentage point below 100% and above 95% the target bonus incentive
will be reduced by 3%. This is applicable to both the EBITDA and Circulation
plan. See example attached

Achieving less than 95% of EBITDA target or Circulation Plan for each magazine
or overall AMI EBITDA will mean that no incentive for that title(s) or overall
AMI EBITDA.

Each of the five incentive components (such as Star EBITDA) above should be
calculated separately and added together to determine the aggregate bonus amount

Circulation Plan for Start Magazine - For units above the 825,000 units you will
receive the following:

 

Each unit sold

   Incentive per copy

Total average for FY 07 is between 825,000 and 850,000 units per week

   $ 0.10

Total average for FY 07 is between 850,000 and 875,000 units per week

   $ 0.15

Total average for FY 07 is between 875,000 and above units per week

   $ 0.20

Each successive year the circulation base will be the average for the previous
year ended, but in no event lower than 825k per issue average for Star Magazine.

 

/s/ Daniel Roisten     /s/ Bonnie Fuller Daniel Roisten     Bonnie Fuller
6/21/06     6/21/06 Date     Date



--------------------------------------------------------------------------------

American Media, Inc.

Example

Magazine EBITDA and Circulation incentive Plan - Exhibit A

Fiscal 2007

Bonnie Fuller

 

Title

  

Targeted

EBITDA

   Targeted
Bonus
Incentive    Actual
EBITDA    Actual
EBITDA as a %
of Targeted
EBITDA     Targeted
Bonus
incentive
Earned    Excess
Bonus
Incentive
Earned   

Total

Bonus
Earned

Star

   $ 38,944,000    $ 562,500    $ 46,416,000    119.2 %   $ 562,500    $ 107,924
   $ 670,424

Shape

   $ 26,396,000    $ 150,000    $ 26,396,000    100.0 %   $ 150,000    $ 0    $
150,000

Natural Health

   $ 469,000    $ 50,000    $ 469,000    100.0 %   $ 50,000    $ 0    $ 50,000

Overall AMI EBITDA

   $ 134,000,000    $ 50,000    $ 141,472,000    105.6 %   $ 50,000    $ 2,788
   $ 52,788                                    

Total Targeted Bonus Incentive

      $ 812,500         $ 812,500    $ 110,712    $ 923,212                    
               

Base Target Circulation Incentive plan for Star

                    $ 187,500

Over Target Circulation Incentive Plan Star from page 1/

                    $ 585,000                        

Total Incentive Plan

                    $ 1,695,712                        

See Page one for Circulation Incentive on Star Example

 

/s/ Daniel Rotstein     /s/ Bonnie Fuller Daniel Rotstein     Bonnie Fuller
6/21/06     6/21/06 Date     Date



--------------------------------------------------------------------------------

American Media, Inc.

Example

Fiscal 2007

Bonnie Fuller

 

Title

  Targeted
EBITDA   Targeted
Bonus
Incentive   Actual
EBITDA
100%     Actual
EBITDA
³99%<100%     Actual
EBITDA
³98 <99%    

Actual
EBITDA

³97%<98%

   

Actual

EBITDA
³96%<97%

   

Actual
EBITDA

³95%<96%

    Actual
EBITDA
<95%  

Star

  $ 38,944,000   $ 562,500              

Payment under proposed plan assuming 1% miss @ 3%.

                 

No bonus less than 95%

      $ 562,500     $ 545,625     $ 528,750     $ 511,675     $ 495,000     $
478,125     $ —    

Percentage of Target

        100 %     97 %     94 %     91 %     83 %     85 %     0 %